      CASE 0:18-cv-02915-NEB-TNL Document 1 Filed 10/11/18 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Barry Beecroft, on behalf of himself and all
others similarly situated,
              Plaintiff,
                                                   CLASS ACTION COMPLAINT
v.
                                                     JURY TRIAL DEMANDED
Comenity Bank,
Comenity Servicing, LLC,
            Defendants.


       For his Class Action Complaint, Plaintiff Barry Beecroft states the following:

                                   INTRODUCTION

       1.     This is a class action for damages and injunctive relief brought by Barry

Beecroft, on behalf of himself and all others similarly situated, against Comenity Bank

and Comenity Servicing LLC (collectively, “Comenity”) for violations of the Telephone

Consumer Protection Act, 15 U.S.C. §227 et seq. (“TCPA”).

       2.     Defendants repeatedly called Plaintiff using an automatic telephone dialing

system, in attempts to collect a debt allegedly owed by Plaintiff’s wife’s estranged former

husband’s mother. Comenity knew Plaintiff was not the proper debtor but called anyway.

       3.     Given the numerous calls to Plaintiff, it is no wonder Defendants make

more than 1,500,000 calls per day using their automatic telephone dialing system. Exhibit

A.
        CASE 0:18-cv-02915-NEB-TNL Document 1 Filed 10/11/18 Page 2 of 9



        4.      This case challenges Defendants’ practice of making automated or

prerecorded calls to the cell phones of people who, like Plaintiff, did not consent to

receive them.

                                      JURISDICTION

        5.      Jurisdiction of this Court arises under 28 U.S.C. §§ 1331 and 1337.

        6.      Venue is proper in this district because the relevant acts and transactions

occurred within Minnesota, Plaintiff resides within Minnesota and Defendants transact

business within Minnesota.

                                          PARTIES

        7.      Plaintiff, Barry Beecroft, is a natural person residing in the City of Belgrade,

County of Stearns and State of Minnesota.

        8.      Defendant Comenity Bank is incorporated at One Righter Parkway, Suite

100, Wilmington, DE 19803. Its headquarters are in Plano, Texas. Comenity Bank is a

large credit card company, which solicits and issues store-branded credit cards to

consumers throughout the United States, including thousands of consumers residing in

Minnesota.

        9.      Defendant Comenity Servicing, LLC, is an entity that services loans and

makes automated calls on behalf of Comenity Bank. Its headquarters are in Columbus,

Ohio.

                                            FACTS

        10.     On September 13, 2018, at 8:56 a.m. CDT, Defendants called Plaintiff’s

cell phone using an automatic telephone dialing system using Columbus, Ohio-based


	                                              2	
      CASE 0:18-cv-02915-NEB-TNL Document 1 Filed 10/11/18 Page 3 of 9



caller ID 614-754-4060, which is assigned to and used by Defendants. Comenity left the

following voice message:

             “This very important message is for Barry Beecroft. Barry, my name is
             Julie Marrow. I’m trying to reach you or your wife, Tracee, ah, to get a
             message to Barbara Evenson. If one of you could return my call, the
             number to my office, today until eight p.m. Eastern, is 855-334-4198. My
             extension is 1266255.”

      11.    On September 14, 2018, at 8:16 a.m. CDT, Defendants called Plaintiff’s

cell phone using an automatic telephone dialing system from the same caller ID.

      12.    On September 15, 2018, at 11:07 a.m. CDT, Defendants again called

Plaintiff’s cell phone using an automatic telephone dialing system, and left the following

voice message:

             “Barbara Evenson. Barbara, this is Ms. Meyer. I’m contacting you
             regarding an escalated matter that was sent to my office today as an
             extremely urgent personal business matter that was placed on my desk for
             immediate review. After several unsuccessful attempts to reach you
             regarding this urgent matter I am assuming that you are ignoring this matter
             and have no [inaudible] to provide a voluntary resolution. I am
             recommending you to contact me directly at my office at 855-334-4198,
             with a direct extension being 1266201. To discuss options that are available
             for you while I still have an opportunity. I need to hear back from you
             today before this matter could possibly escalate up with my [inaudible]
             today and I am no longer able to assist you. The call is being documented to
             show that I have tried to contact you and reach out to you again today.
             Again, that number is 855-334-4198, with the direct extension being
             1266201.”

      13.    On September 29, 2018, at 11:22 a.m. CDT, Defendant made a phone call

to Plaintiff’s cell phone using an automatic telephone dialing system, again from 614-

754-4059. Comenity left the following message:

             “Hello, this message is for Barbara. My name is special . I’m calling from
             Comenity Bank in reference [inaudible] business.”


	                                           3	
        CASE 0:18-cv-02915-NEB-TNL Document 1 Filed 10/11/18 Page 4 of 9




        14.   On October 1, 2018, at 12:51 p.m. CDT, Defendants called Plaintiff’s

cellular telephone using an automatic telephone dialing system, this time from phone

number 913-312-9490, which is assigned and used by Defendants.

        15.   On October 5, 2018, at 9:29 a.m. and 9:31 a.m. CDT, Comenity called

Plaintiff’s cellular telephone using an automatic telephone dialing system from 720-456-

3684.

        16.   On October 6, 2018, at 9:51 a.m. CDT, Comenity called Plaintiff’s cellular

telephone using an automatic telephone dialing system again from 720-456-3684. The

agent left the following voice message:

              “This very important message is only intended for Ms. Barbara Evenson.
              This is specialist [Inaudible], representing Comenity Bank. Your personal
              business matter has now been escalated to my office for further handling.
              I’ve been carefully reviewing your person business matter. You have not
              made an attempt to contact my office to resolve this voluntarily. It is
              imperative that I do speak with you or your representing attorney by 3:00
              p.m. Eastern standard time today. My direct office number is 1-800-695-
              2912, at the extension 1226438.”

        17.   Each of the preceding phone calls made by Defendant to Plaintiff were an

attempt to collect a consumer debt owed by Barbara Evenson.

        18.   Some of Comenity’s calls to Plaintiff’s cell phone employed messages that

had been recorded ahead of time, and then played when the voice mail picked up.

        19.   Barbara Evenson is the Plaintiff’s wife, Tracee Beecroft’s, estranged

former husband’s mother. Plaintiff’s wife divorced her former husband 20 years ago and

has not had contact with him or his mother in 20 years.




	                                           4	
      CASE 0:18-cv-02915-NEB-TNL Document 1 Filed 10/11/18 Page 5 of 9



       20.    Plaintiff does not owe Defendant any money. Plaintiff does not have an

account with Defendant.

       21.    Comenity obtained Plaintiff’s cell phone number from a skip trace, from

the Internet or some source other than Plaintiff.

       22.    Plaintiff did not consent to receive phone calls from Comenity.

       23.    Defendant Comenity Servicing, LLC made the calls that are the subject of

this case, under the direction, supervision and control of Comenity Bank. Moreover,

Comenity Bank accepted the benefits of the calls with full knowledge of what Comenity

Servicing LLC was doing, and that it was illegal.

       24.    The telephone system used to call Plaintiff and the class was an Avaya

autodialing system, which Comenity has previously stipulated constitutes an automatic

telephone dialing system. Schweitzer v. Comenity Bank, 158 F. Supp. 3d 1312, 1313

(S.D. Fla. 2016), rev'd and remanded, 866 F.3d 1273 (11th Cir. 2017)

       25.    The Plaintiff and class were damaged by Defendants’ illegal calls. They

deprived Plaintiff of the use of his phone during the times of the calls, caused them to

waste time attending to improper voice mails, depleted the battery life of his cell phone,

caused annoyance, frustration and anger, and invaded their personal privacy and

seclusion on a mass scale. These are the harms that Congress sought to prevent by

enacting the TCPA.

                                   CAUSES OF ACTION

                                    COUNT I.
             VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                               47 U.S.C. § 227(B)(1)


	                                            5	
      CASE 0:18-cv-02915-NEB-TNL Document 1 Filed 10/11/18 Page 6 of 9




       26.    Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       27.    At all times relevant to this complaint, Defendants used, controlled, and/or

operated “automatic telephone dialing systems” as defined by the TCPA 47 U.S.C. §

227(a)(1) and 47 C.F.R. 64.1200(f)(1).

       28.    Within the four-year period immediately preceding this action, Defendants

made thousands of phone calls to the Plaintiff and class members’ cellular telephones

using an automatic telephone dialing system in violation of the TCPA, 47 U.S.C. Section

227(b)(1)(A)(iii), and 47 C.F.R. 64.1200 (a)(1)(iii).

       29.    Defendants did not have the prior express consent of Plaintiff or the class

members to use an automatic telephone dialing system to call the Plaintiff’s cellular

telephone.

       30.    Under the 47 U.S.C. Section 227(b)(3)(B), the Plaintiff and the class

members are entitled to statutory damages under the TCPA of $500 per violation.

       31.    Defendants willfully and knowingly violated the TCPA, and as such the

Plaintiff and class members are entitled to $1,500 per violation , pursuant to the 47 U.S.C.

Section 227(b)(3).

       32.    Defendants are TCPA violation recidivists, and it is clear that money

damages are insufficient to wrench compliance. Plaintiff and the class therefore seek

injunctive relief prohibiting Defendants from contacting the Plaintiff and the class




	                                            6	
      CASE 0:18-cv-02915-NEB-TNL Document 1 Filed 10/11/18 Page 7 of 9



members on their cellular phone using an automated dialing system pursuant to the 47

U.S.C. Section 227(b)(3)(a), unless it has prior express written consent.

                                    CLASS ALLEGATIONS

       33.      Plaintiff brings Count I on behalf of a class, which consists of:

       All persons who either defendant (or some person on its behalf) called on their cell
       phone using the same or similar equipment used to call Plaintiff and/or a
       prerecorded voice, where the defendant obtained the phone number from some
       source other than from the called party, where any call was made between and
       including a date four years prior to the filing of this Complaint up to and including
       the date of class certification.

       34.      Defendant called more than 1,000 cell phone numbers during 2016 - 2017

using the same equipment used to call Plaintiff, where the phone number was obtained

the from some source other than from the call recipient.

       35.      Common questions of law and fact exist as to all members of the class and

predominate over any questions solely affecting any individual member of the class,

including plaintiff. Such questions common to the Class include, but are not limited to:

             a. Whether defendants used an automatic telephone dialing system as that

                term is used in the TCPA;

             b. Whether defendants used artificial or prerecorded messages as those terms

                are used in the TCPA;

             c. Whether defendants had consent to call cell phone numbers, if those phone

                numbers were not provided to them by call recipients; and

             d. Damages, including whether the violation was willful.

       36.      Plaintiff will fairly and adequately protect the interests of the class.



	                                              7	
      CASE 0:18-cv-02915-NEB-TNL Document 1 Filed 10/11/18 Page 8 of 9



Plaintiff has no interests that might conflict with the interests of the class. Plaintiff is

interested in pursuing his claims vigorously, and has retained counsel competent and

experienced in class and complex litigation.

       37.    Class action treatment is superior to the alternatives for the fair and

efficient adjudication of the controversy alleged herein. Such treatment will permit a

large number of similarly situated persons to prosecute their common claims in a single

forum simultaneously, efficiently, and without the duplication of effort and expense that

numerous individual actions would entail.

       38.    No difficulties are likely to be encountered in the management of this class

action that would preclude its maintenance as a class action, and no superior alternative

exists for the fair and efficient adjudication of this controversy.

       39.    Defendant has acted on grounds generally applicable to the class, thereby

making relief appropriate with respect to the class as a whole. Prosecution of separate

actions by individual members of the class, should they realize their rights have been

violated, would likely create the risk of inconsistent or varying adjudications with respect

to individual members of the class that would establish incompatible standards of conduct.

       40.    The identity of the class is likely readily identifiable from defendant's

records.

       41.    A class action is superior to other available methods for the fair and

efficient adjudication of this controversy since joinder of all members is impracticable.

                                       TRIAL BY JURY




	                                              8	
      CASE 0:18-cv-02915-NEB-TNL Document 1 Filed 10/11/18 Page 9 of 9



       42.    Plaintiff is entitled to and hereby demands a trial by jury. U.S. Const.

Amend. 7, Fed. R. Civ. P. 38.

       WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in

favor of herself and the class and against Defendants that provides the following relief:

       a.     Statutory damages of $500 per violation, and up to $1,500 per violation if

              proven to be willful;

       b.     A permanent injunction prohibiting defendants from violating the TCPA in

              the future through calling cellular phones using an automatic telephone

              dialing system and/or a prerecorded voice message, unless they first

              document prior express written consent;

       c.     A declaration that defendants, and each of them, used an automatic

              telephone dialing system, and violated the TCPA in calling plaintiff and the

              class; and

       d.     Any other relief the Court finds just and proper.

                                               HEANEY LAW FIRM, LLC


Date: October 11, 2018                         /s/ Mark L. Heaney
                                               Mark L. Heaney
                                               (MN #333219, AZ #022492)
                                               601 Carlson Parkway, Suite 1050
                                               Minnetonka, MN 55305
                                               Tel: (952) 933-9655
                                               Fax: (952) 544-1308
                                               mark@heaneylaw.com

                                               Attorney for Plaintiff Barry Beecroft




	                                            9	
